Citation Nr: 1518419	
Decision Date: 04/29/15    Archive Date: 05/05/15

DOCKET NO.  13-13 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1. Entitlement to service connection for a low back disability.

2. Entitlement to service connection for a left knee/leg disability, to include as secondary to a low back disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Casey, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1962 to April 1965.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  In a May 2013 VA Form 9, the Veteran requested a hearing before the Board; in a statement received in June 2013, he withdrew such request.  


FINDINGS OF FACT

1. Arthritis of the low back is not shown to have been manifested within the first postservice year. and the Veteran's current low back disability is not shown to be related to service.  

2. The Veteran is not shown to have a left knee/leg disability.  


CONCLUSIONS OF LAW

1. Service connection for a low back disability is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).  

2. Service connection for a left knee disability is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2014) have been met.  By correspondence dated in June 2011, VA notified the Veteran of the information needed to substantiate his claims, to include notice of the information that he was responsible for providing and of the evidence that VA would attempt to obtain, as well as how VA assigns disability ratings and effective dates of awards.  

The Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured.  He was afforded a VA examination in February 2013.  The Board finds the examination report adequate for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide these matters, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  

Legal Criteria, Factual Background, and Analysis

Service connection may be granted for disability resulting from personal injury suffered or disease contracted during active military service, or for aggravation of a pre-existing injury suffered, or disease contracted, during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability there must be evidence of:  (1) a present disability for which service connection is sought; (2) incurrence or aggravation of a disease or injury in service; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

Certain chronic diseases (including arthritis) may be service-connected on a presumptive basis if manifested to a compensable degree within a specified period of time postservice (one year for arthritis).  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

The Board has reviewed the Veteran's entire record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.  

The Veteran's DD Form 214 indicates that his Air Force specialty was aerospace ground equipment repairman.  

On June 1962 service entrance and March 1965 service separation examinations, clinical evaluation of the Veteran's spine and lower extremities was normal.  On a March 1965 report of medical history, the Veteran denied swollen or painful joints and "trick" or locked knee.  

December 2002 private treatment records from J.W., M.D., show that the Veteran reported a history of back injury 15 years ago (noted as pulled muscles), arthritis, and left flank pain recurrent for a month.  The assessment was low back pain, possible hernia left upper quadrant.  

A December 2002 VA treatment record shows a complaint of left side pain of several weeks duration.  The Veteran reported that he was sweeping a garage several weeks ago, then the next day noticed left side pain.  X-rays were negative.  February through April 2003 VA treatment records show that the Veteran was seen for a complaint of left sided pain for 4 months.  It was noted that he worked as a mechanic and had some difficulty with work.  A computed tomography (CT) scan of the abdomen did not reveal a hernia.  It was noted that the Veteran's pain was musculoskeletal in origin.  

February and March 2005 private treatment records from Tri County Chiropractic show a complaint of low back pain.  The Veteran denied a history of back injury or major back conditions, and reported a history or arthritis and heavy work activity.  

July 2010 and May 2011 private treatment records from Dr. J.W. show a diagnosis of right sciatica.  

In a February 2011 statement and his May 2011 claim, the Veteran indicated that he injured his back during service in August 1963 while removing a generator.  He asserted that the injury affected his back and left leg.  He stated that he did not report to sick call in the following years, and the back problem has recurred several times, even putting him in bed for a couple of weeks.  He indicated that he sought treatment from several different physicians and chiropractors, but did not have any records from them.  He stated that after his injury he developed a tool to remove the generator/alternator without risking back injury.  A news article submitted by the Veteran depicts the Veteran demonstrating a safety stand he devised in service.  

July 2011 statements from C.H., P.U., E.S., H.A., S.H., and J.F. indicate that they have known the Veteran for various periods of time up to 40 years.  The earliest reported knowing the Veteran since approximately 1971, about 5 years after his separation from service.  All reported observing his back and left knee problems.  

In a July 2011 statement, the Veteran indicated that he sought treatment from a chiropractor in 1969, but he could not remember the chiropractor's name.  In 1975-76, he was seen by Dr. B. for knee problems.  He indicated that Dr. B. was either retired or deceased.  He stated that he also saw Dr. W. around the same time for his back problems.  In 1982-83, he was seen by Dr. D., who gave him X-rays and told him that he had ligament damage.  He later saw Dr. J.W. who X-rayed his back and thought he might have a hernia.  He then sought treatment at VA.  He stated that none of the providers he has seen could tell him what was wrong with his back and knee.  He explained that he has problems with the left side of his back and his left knee.  He asserted that his back caused a nerve problem in his knee, and that both problems originated from his back injury in service.  

In his April 2012 notice of disagreement, the Veteran stated that his back problem has persisted for about 40 years pretty consistently in the same area of his back, and that he has had radiology testing that showed it was muscular.  

A May 2012 VA treatment record shows a complaint of left posterior rib tenderness with low back pain and right distal leg weakness that has been present for over 8 years.  He denied falls or trauma, but reported that his back has hurt intermittently since service.  X-rays revealed thoracic and lumbar spine degenerative disc disease (DDD).  

July and August 2012 VA treatment records show that the Veteran reported a long history of back pain, a continued decrease in function of his left lower leg, and that he was participating in physical therapy.  Magnetic resonance imaging (MRI) revealed numerous mild disc bulges in the lower thoracic spine and focal central disc extrusion at T6-T7 with minimal central canal stenosis.  X-rays of the left knee did not reveal any acute abnormality.

In a September 2012 statement, the Veteran indicated that his treatment records from Dr. B., Dr. D., and Dr. Wells were no longer available, as they were either destroyed or the provider was deceased.  He stated that he had submitted all the information that he could gather and that VA requested.  He asserted that he was not asked about any back problems on the March 1965 service separation examination.  As the years progressed his back problem worsened and acted up in 1969, 1976, 1982, 1985, 1986, 2002, and 2005.  He stated that there were other times but he did not seek treatment because he did not have insurance.  

A September 2012 statement from S.W. indicates that in the fall of 1982 or 1983 the Veteran hurt his back.  S.W. stated that he worked in the Veteran's place for 2-3 weeks until the Veteran could get back to work.

On February 2013 VA examination, the Veteran reported that there was a "snap" with onset of back pain while he was removing a 70 pound alternator in service.  He indicated that he did not seek treatment and by the next day he was some better.  It was noted that the Veteran worked as a mechanic before and after service, and that he recalled that he first had persistent back pain about 4 years after service.  X-rays revealed arthritis of the thoracic and lumbar spine.  The diagnoses were thoracolumbar DDD since the 1970s and diffuse idiopathic skeletal hyperostosis since 2012.  The examiner opined that the Veteran's back disability "was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness."  The examiner explained that current research supports a genetic etiology of disc degeneration.  Citing to medical literature, the examiner noted that "[e]ven though several environment and constitutional factors have been implicated in this condition, there effects are relatively minor, and recent family and twin studies have suggested that...disc degeneration can be explained to a large degree by genetic factors."  "Recent research indicates that heredity has a dominant role in disc degeneration," and "results of studies on twins suggest that physical loading specific to occupation and sport plays a relatively minor role in disc degeneration."  The examiner further explained that the Veteran has diffuse disc disease affecting all areas of the back, with the cervical spine most affected.  However, there were no complaints of injury to the cervical spine in STRs.

An April 2013 MRI report from Baptist Regional Medical Center indicates that MRI of the lumbar spine revealed disc bulges.  

A May 2013 letter from Dr. J.W. indicates that he has treated the Veteran since 2002.  He stated that the Veteran reported he injured his lower back in service and had persistent flares of back pain since.  Dr. J.W. opined that "I realize there are no records to support his claim, but I also have no reason to deny this did not happen while in the military."  

In a May 2013 statement, the Veteran reiterated that the medical records he submitted to VA "are all that are available," because all of the other providers purge their records after 10 years and two of the providers are now deceased.  He asserted that he did not believe that the actual part of his back where the problem and pain is has been checked.  He explained that the problem is in the lower left side of his back under his ribs, not his spine; when it gets aggravated, it radiates down into his lower back.  He asserted that his VA provider and physical therapist both relate his knee problem to the back disability.  


Low Back

It is not in dispute that the Veteran has a low back disability, as DDD of the thoracolumbar spine and diffuse idiopathic skeletal hyperostosis were diagnosed on February 2013 VA examination.  It may reasonably be conceded, based on the Veteran's Air Force specialty as a ground equipment repairman and his description of his duties, that he experienced low back pain in service when removing a generator/alternator.  

First, the Board finds that the overall evidence weighs against finding that the Veteran manifested a chronic low back disability in service that persisted.  His back was assessed as normal at the time of his service separation examination, and the 2013 VA examiner found his current back problems were unrelated to his reported back injury in service.  Accordingly, service connection for a low back disability on the basis that it became manifest in service and persisted is not warranted.  See 38 C.F.R. § 3.303(d).  

Also, arthritis of the back is not shown to have been manifested in the Veteran's first postservice year, and he does not allege otherwise.  The Veteran reported he first had persistent low back pain approximately 4 years after service, and X-rays first revealed arthritis many years after service.  Therefore, service connection for such disability on a presumptive basis (i.e., for arthritis of the back as a chronic disease under 38 U.S.C.A. § 1112) is not warranted.  

The Veteran asserts that he has had back problems that have sporadically recurred and gradually worsened since his injury in service.  His STRs, including the March 1965 service separation examination, are silent for any complaints, treatment, findings, or diagnosis related to the low back, despite notations of treatment for other unrelated conditions.  Additionally, the Veteran asserts that he initially sought post-service chiropractic treatment in 1969 (approximately 4 years after separation).  The negative discharge examination, the Veteran's own report during his 2013 examination that he first had persistent back pain about 4 years after service, and his description of his back problems as recurrent (as opposed to constant) over the years indicates a lack of continuity of symptomatology since the injury in service.  To the extent he is seeking service connection based on the theory of continuity of symptomatology, such reports are inconsistent with the theory that he has had persistent back pain since his injury in service.  

The preponderance of the evidence is also against a finding that the Veteran's low back disability is somehow otherwise related to his service/injury therein.  The record reflects numerous intercurrent back injuries.  The initial documentation in the record of postservice treatment is from December 2002 (nearly 37 years after service separation), when he reported a history of a back injury 15 years ago (many years after service).  Notably, the September 2012 statement from S.W. also indicates that the Veteran sustained a postservice back injury in the 1980s.  By the Veteran's own reports he was employed postservice for many years as a mechanic, a self-reported "heavy" work activity.  

The competent evidence that directly addresses the matter of a nexus between the low back disability and his service is the February 2013 VA examiner's opinion and the May 2013 opinion from Dr. J.W.  The VA examiner's opinion indicates that the Veteran's low back disability is unrelated to his service/injury therein.  The examiner expressed familiarity with the entire record, pointed to alternate etiology (genetic), and cited to clinical data and medical literature that supports the conclusion.  The Board finds the examiner's opinion is competent and probative evidence in this matter.  

In May 2013, Dr. J.W. opined that "I realize there are no records to support [the Veteran's] claim, but I also have no reason to deny this did not happen while in the military."  As Dr. J.W.'s opinion is couched in speculative terms and provides no rationale, it cannot support the claim.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty).  Consequently, the Board finds Dr. J.W.'s May 2013 opinion not probative.  

The Board has considered the Veteran's statements regarding the etiology of his low back disability.  However, in the absence of credible evidence of continuity of symptoms, the matter of a nexus between a current back disability and a remote acute injury in service is one beyond the scope of lay observation, and requires medical knowledge and training, particularly in a case such as this, where there is evidence of one or more intercurrent back injuries which complicate the disability picture.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Veteran is a layperson, and his assertion that there is a nexus between his current back disability and his injury in service is not competent evidence.  

In light of the foregoing, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for a low back disability.  Accordingly, the benefit of the doubt rule does not apply; the appeal in this matter must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Left Knee/Leg

Service connection is also warranted for disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a).  To establish secondary service connection for a disability there must be evidence of:  (1) a current disability (for which secondary service connection is sought); (2) an already service-connected disability; and (3) that the current disability was either (a) caused or (b) aggravated by the service-connected disability.  38 C.F.R. § 3.310(a); see Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  

As an initial matter, the Board notes that the Veteran may not be awarded service connection for a left knee/leg disability as secondary to a low back disorder because service connection for a low back disorder has been denied.  Consequently, service connection for a left knee/leg disability on a secondary basis is not warranted.

In any event, the initial threshold matter that must be addressed here (as in any claim seeking service connection, whether on a direct or secondary service connection theory of entitlement) is whether or not there is competent evidence that the Veteran currently has (or during the pendency of the claim has had) the disability for which service connection is sought (a left knee/leg disability).  The Veteran asserts that he has a left knee that "doesn't work" and has "nerve damage."  Although he is competent to report lay-observable symptoms, whether or not there is underlying pathology for the symptoms constituting a compensable disability is a medical question beyond the capability of his own lay observation.  See Jandreau, 492 F.3d 1372.  Consequently, the Board finds that his assertion that he has a left knee/leg disability is not probative evidence.  

The record does not show that the Veteran has (or during the pendency of the instant claim has had) a left knee/leg disability.  He has not submitted any evidence showing a diagnosis of such.  He does not point to any occasion, treatment, or evaluation when a left knee/leg disability was diagnosed (or underlying pathology for his claimed disability was identified).  Notably, August 2012 X-rays of the left knee did not reveal any acute abnormality.  Neither VA nor private treatment records show a left knee/leg disability.  In the absence of proof of a current left knee/leg disability there is no valid claim for service connection for such disability on either a direct or a secondary service connection basis.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998), cert. denied, 526 U.S. 1144 (1999).  


ORDER

The appeal seeking service connection for a low back disability is denied.

The appeal seeking service connection for a left knee/leg disability, to include as secondary to a low back disability, is denied.  



____________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


